Case: 19-41283   Doc# 245   Filed: 03/19/20   Entered: 03/19/20 17:40:50   Page 1 of
                                         28
                                                               STATEMENT OF OPERATIONS
                                                                  (General Business Case)
                                                                   For the Month Ended             02/29/20


                      Current Month
                                                                                                                        Cumulative            Next Month
     Actual              Forecast              Variance                                                                (Case to Date)          Forecast
                                                                      Revenues:
       $248,231              $220,000               $28,231       1    Gross Sales                                          $2,258,760            $255,000
                                                         $0       2    less: Sales Returns & Allowances                             $0
       $248,231              $220,000               $28,231       3    Net Sales                                            $2,258,760            $255,000
       $118,650               $80,000              ($38,650)      4    less: Cost of Goods Sold       (Schedule 'B')         $993,194              $90,000
       $129,581              $140,000              ($10,419)      5    Gross Profit                                         $1,265,566            $165,000
             $0                   $24                  ($24)      6    Interest                                                    $80                 $24
                                                         $0       7    Other Income:
                                                         $0       8
                                                         $0       9

       $129,581              $140,024              ($10,443)     10      Total Revenues                                     $1,265,646            $165,024

                                                                      Expenses:
        $46,250               $52,000               $5,750       11    Compensation to Owner(s)/Officer(s)                    $415,785             $48,000
         $7,475               $18,000              $10,525       12    Salaries                                               $178,974              $8,000
             $0                                         $0       13    Commissions                                                  $0
             $0                                         $0       14    Contract Labor                                               $0
                                                                       Rent/Lease:
        $12,210               $12,000                 ($210)     15       Personal Property                                   $103,597             $12,000
                                                         $0      16       Real Property                                             $0
                                                         $0      17    Insurance                                                    $0
                                                         $0      18    Management Fees                                              $0
                                                         $0      19    Depreciation                                                 $0
                                                                       Taxes:
                                                         $0      20       Employer Payroll Taxes                                    $0
                                                         $0      21       Real Property Taxes                                       $0
                                                         $0      22       Other Taxes                                               $0
        $23,894               $25,000                $1,106      23    Other Selling                                          $279,199             $25,000
         $2,011                $5,000                $2,989      24    Other Administrative                                    $78,878              $5,000
                                                         $0      25    Interest                                                     $0
             $0               $10,000               $10,000      26    Other Expenses: Professional fees                       $50,000             $50,000
             $0                                          $0      27                                                                 $0
             $0                    $0                    $0      28                                                                 $0                  $0
        $59,000               $30,000              ($29,000)     29 Bankruptcy legal fees and other legal fees                $320,152             $10,000
             $0                                          $0      30                                                              ($194)
                                                         $0      31                                                                 $0
                                                         $0      32                                                                 $0
                                                         $0      33
                                                         $0      34

       $150,840              $152,000                $1,160      35      Total Expenses                                     $1,426,391            $158,000

        ($21,259)            ($11,976)              ($9,283)     36 Subtotal                                                 ($160,745)             $7,024

                                                                    Reorganization Items:
              $0                                          $0     37 Professional Fees                                               $0
                                                          $0     38 Provisions for Rejected Executory Contracts                     $0
                                                          $0     39 Interest Earned on Accumulated Cash from                        $0
                                                                     Resulting Chp 11 Case                                          $0
                                                         $0      40 Gain or (Loss) from Sale of Equipment                           $0
        $10,873                                    ($10,873)     41 U.S. Trustee Quarterly Fees                                $10,873
                                                         $0      42                                                                 $0

        $10,873                     $0             $10,873       43       Total Reorganization Items                           $10,873                 $0

        ($10,386)            ($11,976)               $1,590      44 Net Profit (Loss) Before Federal & State Taxes           ($149,872)             $7,024
              $0                                         $0      45 Federal & State Income Taxes

        ($10,386)            ($11,976)               $1,590      46 Net Profit (Loss)                                        ($149,872)             $7,024

Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only):

                Case: 19-41283                Doc# 245            Filed: 03/19/20              Entered: 03/19/20 17:40:50                 Page Revised
                                                                                                                                               2 of 1/1/98
                                                                               28
                                                        BALANCE SHEET
                                                      (General Business Case)
                                                     For the Month Ended            02/29/20


     Assets
                                                                                From Schedules                  Market Value
         Current Assets

 1            Cash and cash equivalents - unrestricted                                                                    $318,005
 2            Cash and cash equivalents - restricted                                                                            $0
 3            Accounts receivable (net)                                                 A                                 $566,696
 4            Inventory                                                                 B                                  $15,000
 5            Prepaid expenses
 6            Professional retainers
 7            Other:
 8

 9                    Total Current Assets                                                                                $899,701

         Property and Equipment (Market Value)

10            Real property                                                             C                                         $0
11            Machinery and equipment                                                   D                                         $0
12            Furniture and fixtures                                                    D                                         $0
13            Office equipment                                                          D                                         $0
14            Leasehold improvements                                                    D                                         $0
15            Vehicles                                                                  D                                         $0
16            Other:                                                                    D
17                                                                                      D
18                                                                                      D
19                                                                                      D
20                                                                                      D

21                    Total Property and Equipment                                                                                $0

         Other Assets

22            Loans to shareholders
23            Loans to affiliates
24
25            Rent deposit                                                                                                  $20,542
26
27
28                    Total Other Assets                                                                                    $20,542

29                    Total Assets                                                  $899,701                              $920,243

     NOTE:
              Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
              prices, etc.) and the date the value was determined.




         Case: 19-41283         Doc# 245         Filed: 03/19/20        Entered: 03/19/20 17:40:50               Page 3 of1/1/98
                                                                                                                    Revised
                                                              28
                                                    Liabilities and Equity
                                                     (General Business Case)


     Liabilities From Schedules

          Post-Petition

               Current Liabilities

30                      Salaries and wages                                                                          $0
31                      Payroll taxes                                                                               $0
32                      Real and personal property taxes                                                            $0
33                      Income taxes                                                                                $0
34                      Sales taxes                                                                                 $0
35                      Notes payable (short term)                                                                  $0
36                      Accounts payable (trade)                                         A                    $913,126
37                      Real property lease arrearage                                                               $0
38                      Personal property lease arrearage                                                           $0
39                      Accrued professional fees                                                                   $0
40                      Current portion of long-term post-petition debt (due within 12 months)                      $0
41                      Other:
42
43

44                      Total Current Liabilities                                                             $913,126

45             Long-Term Post-Petition Debt, Net of Current Portion

46                      Total Post-Petition Liabilities                                                       $913,126

          Pre-Petition Liabilities (allowed amount)

47                      Secured claims                                                   F                          $0
48                      Priority unsecured claims                                        F                          $0
49                      General unsecured claims                                         F                          $0

50                      Total Pre-Petition Liabilities                                                              $0

51                      Total Liabilities                                                                     $913,126

     Equity (Deficit)

52             Retained Earnings/(Deficit) at time of filing                                                ($6,653,850)
53             Capital Stock                                                                                       $200
54             Additional paid-in capital                                                                    $6,810,639
55             Cumulative profit/(loss) since filing of case                                                  ($149,872)
56             Post-petition contributions/(distributions) or (draws)                                                $0
57
58             Market value adjustment

59                      Total Equity (Deficit)                                                                  $7,117

60 Total Liabilities and Equity (Deficit)                                                                     $920,243




         Case: 19-41283           Doc# 245          Filed: 03/19/20      Entered: 03/19/20 17:40:50   Page 4 of1/1/98
                                                                                                         Revised
                                                                 28
                                             SCHEDULES TO THE BALANCE SHEET
                                                             (General Business Case)

                                                                   Schedule A
                                                    Accounts Receivable and (Net) Payable

                                                                            Accounts Receivable       Accounts Payable             Past Due
Receivables and Payables Agings                                            [Pre and Post Petition]     [Post Petition]        Post Petition Debt
  0 -30 Days                                                                             $566,696             $192,347
  31-60 Days
  61-90 Days                                                                                                                           $192,347
  91+ Days
  Total accounts receivable/payable                                                       $566,696              $192,347
  Allowance for doubtful accounts                                                               $0
  Accounts receivable (net)                                                               $566,696


                                                                   Schedule B
                                                           Inventory/Cost of Goods Sold
Types and Amount of Inventory(ies)                                        Cost of Goods Sold
                                              Inventory(ies)
                                                Balance at
                                              End of Month                Inventory Beginning of Month                                         0
                                                                          Add -
   Retail/Restaurants -                                                    Net purchase                                                      $0
    Product for resale                                                     Direct labor                                                      $0
                                                                           Manufacturing overhead                                            $0
   Distribution -                                                          Freight in                                                        $0
    Products for resale                                           $0       Other:                                                       $98,650
                                                                          Freight, cdn, customer service, cdn
   Manufacturer -
    Raw Materials                                                 $0
    Work-in-progress                                         $15,000      Less -
    Finished goods                                                $0       Inventory End of Month                                             $0
                                                                           Shrinkage                                                          $0
   Other - Explain                                                         Personal Use                                                       $0

                                                                          Cost of Goods Sold                                            $98,650
     TOTAL                                                   $15,000

   Method of Inventory Control                                            Inventory Valuation Methods
   Do you have a functioning perpetual inventory system?                  Indicate by a checkmark method of inventory used.
              Yes           No xxx
   How often do you take a complete physical inventory?                   Valuation methods -
                                                                            FIFO cost                                                      15000
    Weekly                                                                  LIFO cost
    Monthly                                                                 Lower of cost or market
    Quarterly                                                               Retail method
    Semi-annually                                                           Other
    Annually                                                                 Explain
Date of last physical inventory was

Date of next physical inventory is




              Case: 19-41283          Doc# 245         Filed: 03/19/20          Entered: 03/19/20 17:40:50             PageRevised
                                                                                                                             5 of1/1/98
                                                                    28
                                                  Schedule C
                                                 Real Property

Description                                                                  Cost              Market Value
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0


                                                  Schedule D
                                            Other Depreciable Assets

Description                                                                  Cost              Market Value
Machinery & Equipment -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Furniture & Fixtures -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Office Equipment -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Leasehold Improvements -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Vehicles -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0




              Case: 19-41283   Doc# 245   Filed: 03/19/20    Entered: 03/19/20 17:40:50   Page 6 of1/1/98
                                                                                             Revised
                                                       28
                                                               Schedule E
                                                      Aging of Post-Petition Taxes
                                              (As of End of the Current Reporting Period)

Taxes Payable                                      0-30 Days           31-60 Days         61-90 Days         91+ Days              Total
Federal
      Income Tax Withholding                                  $0                  $0                 $0               $0                   $0
      FICA - Employee                                         $0                  $0                 $0               $0                   $0
      FICA - Employer                                         $0                  $0                 $0               $0                   $0
      Unemployment (FUTA)                                     $0                  $0                 $0               $0                   $0
      Income                                                  $0                  $0                 $0               $0                   $0
      Other (Attach List)                                     $0                  $0                 $0               $0                   $0
Total Federal Taxes                                           $0                  $0                 $0               $0                   $0
State and Local
      Income Tax Withholding                                  $0                  $0                 $0               $0                   $0
      Unemployment (UT)                                       $0                  $0                 $0               $0                   $0
      Disability Insurance (DI)                               $0                  $0                 $0               $0                   $0
      Empl. Training Tax (ETT)                                $0                  $0                 $0               $0                   $0
      Sales                                                   $0                  $0                 $0               $0                   $0
      Excise                                                  $0                  $0                 $0               $0                   $0
      Real property                                           $0                  $0                 $0               $0                   $0
      Personal property                                       $0                  $0                 $0               $0                   $0
      Income                                                  $0                  $0                 $0               $0                   $0
      Other (Attach List)                                     $0                  $0                 $0               $0                   $0
Total State & Local Taxes                                     $0                  $0                 $0               $0                   $0
Total Taxes                                                   $0                  $0                 $0               $0                   $0



                                                               Schedule F
                                                          Pre-Petition Liabilities

                                                                                           Claimed           Allowed
List Total Claims For Each Classification -                                                Amount           Amount (b)
      Secured claims (a)                                                                            $0               $0
      Priority claims other than taxes                                                              $0               $0
      Priority tax claims                                                                           $0               $0
      General unsecured claims                                                              $5,206,550       $5,206,550

      (a)   List total amount of claims even it under secured.
      (b)   Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
            alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a
            claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and
            $3,000,000 as the Allowed Amount.
                                                               Schedule G
                                                      Rental Income Information
                                                Not applicable to General Business Cases

                                                               Schedule H
                                             Recapitulation of Funds Held at End of Month

                                                   Account 1           Account 2           Account 3        Account 4
Bank                                            Chase - All         Paypal              BlueSnap          Comerica
Account Type                                    checking/Saving     Deposit             Deposit           Checking
Account No.                                     Various                                                   Various
Account Purpose                                 General             Payments            Payments          General
Balance, End of Month                                 $284,104                 $5,794         $26,705            $1,402
Total Funds on Hand for all Accounts                  $318,005                     $0

Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.
             Case: 19-41283            Doc# 245         Filed: 03/19/20          Entered: 03/19/20 17:40:50                PageRevised
                                                                                                                                 7 of1/1/98
                                                                     28
                                  STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                Increase/(Decrease) in Cash and Cash Equivalents
                                                      For the Month Ended     02/29/20

                                                                                                Actual                   Cumulative
                                                                                             Current Month              (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                          $0                         $0
2          Cash Received from Sales                                                                 $169,928                 $2,154,733
3          Interest Received                                                                              $0                        $80
4          Borrowings                                                                                     $0                         $0
5          Funds from Shareholders, Partners, or Other Insiders                                           $0                         $0
6          Capital Contributions                                                                          $0                         $0
7                                                                                                                                    $0
8                                                                                                                                    $0
9                                                                                                                                    $0
10                                                                                                                                   $0
11                                                                                                                                   $0

12               Total Cash Receipts                                                                $169,928                 $2,154,813

     Cash Disbursements
13         Payments for Inventory                                                                         $0                    $15,000
14         Selling                                                                                   $23,894                   $278,823
15         Administrative                                                                             $2,011                    $78,878
16         Capital Expenditures                                                                           $0                         $0
17         Principal Payments on Debt                                                                     $0                         $0
18         Interest Paid                                                                                  $0                         $0
           Rent/Lease:                                                                                                               $0
19               Personal Property                                                                   $12,210                   $103,597
20               Real Property                                                                                                       $0
           Amount Paid to Owner(s)/Officer(s)                                                                                        $0
21               Salaries                                                                            $46,250                   $505,740
22               Draws                                                                                    $0                         $0
23               Commissions/Royalties                                                                    $0                         $0
24               Expense Reimbursements                                                                   $0                         $0
25               Other                                                                                    $0                         $0
26         Salaries/Commissions (less employee withholding)                                           $7,475                   $144,546
27         Management Fees                                                                                $0                         $0
           Taxes:                                                                                                                    $0
28               Employee Withholding                                                                     $0                         $0
29               Employer Payroll Taxes                                                                   $0                         $0
30               Real Property Taxes                                                                      $0                         $0
31               Other Taxes                                                                              $0                         $0
32         Other Cash Outflows:                                                                           $0                         $0
33               Vendors related to product delivery and performance                                 $69,150                   $702,678
34               Legal fees                                                                               $0                   $174,098
35               Research and development costs                                                      $29,500                   $268,500
36               Tax return preparation fees                                                              $0                    $43,443
37               Trustee fees Other expenses                                                         $10,873                    $17,374

38               Total Cash Disbursements:                                                          $201,363                 $2,332,677

39 Net Increase (Decrease) in Cash                                                                  ($31,435)                 ($177,864)

40 Cash Balance, Beginning of Period                                                                $349,440                   $495,868

41 Cash Balance, End of Period                                                                      $318,005                   $318,004


               Case: 19-41283           Doc# 245        Filed: 03/19/20      Entered: 03/19/20 17:40:50         PageRevised
                                                                                                                      8 of1/1/98
                                                                     28
                                                            STATEMENT OF CASH FLOWS
                                                (Optional) Increase/(Decrease) in Cash and Cash Equivalents
                                                                    For the Month Ended 02/29/20

                                                                                                            Actual             Cumulative
     Cash Flows From Operating Activities                                                                Current Month        (Case to Date)
1         Cash Received from Sales                                                                              $169,928              $2,154,733
2         Rent/Leases Collected                                                                                       $0                      $0
3         Interest Received                                                                                           $0                     $80
4         Cash Paid to Suppliers                                                                                 $98,650                $971,178
5         Cash Paid for Selling Expenses                                                                         $23,894                $278,823
6         Cash Paid for Administrative Expenses                                                                   $2,011                 $78,878
          Cash Paid for Rents/Leases:                                                                                                         $0
7              Personal Property                                                                                 $12,210                $103,597
8              Real Property                                                                                          $0                      $0
9         Cash Paid for Interest                                                                                      $0                      $0
10        Cash Paid for Net Payroll and Benefits                                                                  $7,475                $144,546
          Cash Paid to Owner(s)/Officer(s)                                                                                                    $0
11             Salaries                                                                                          $46,250                $505,740
12             Draws                                                                                                  $0                      $0
13             Commissions/Royalties                                                                                  $0                      $0
14             Expense Reimbursements                                                                                 $0                      $0
15             Other                                                                                                  $0                      $0
          Cash Paid for Taxes Paid/Deposited to Tax Acct.                                                                                     $0
16             Employer Payroll Tax                                                                                      $0                   $0
17             Employee Withholdings                                                                                     $0                   $0
18             Real Property Taxes                                                                                       $0                   $0
19             Other Taxes                                                                                               $0                   $0
20        Cash Paid for General Expenses                                                                                                      $0
21                                                                                                                                            $0
22            Tax return preparation fees                                                                                $0              $43,443
23            Approved Bankruptcy Attorney fees                                                                          $0             $174,098
24            Inventory purchase                                                                                         $0              $15,000
25                                                                                                                                            $0
26                                                                                                                                            $0

27            Net Cash Provided (Used) by Operating Activities before Reorganization Items                       ($20,562)             ($160,490)

     Cash Flows From Reorganization Items

28        Interest Received on Cash Accumulated Due to Chp 11 Case                                                                            $0
29        Professional Fees Paid for Services in Connection with Chp 11 Case                                          $0                  $5,200
30        U.S. Trustee Quarterly Fees                                                                            $10,873                 $12,173
31                                                                                                                                            $0

32            Net Cash Provided (Used) by Reorganization Items                                                   ($10,873)              ($17,373)

33 Net Cash Provided (Used) for Operating Activities and Reorganization Items                                    ($31,435)             ($177,863)

     Cash Flows From Investing Activities

34        Capital Expenditures                                                                                                                 $0
35        Proceeds from Sales of Capital Goods due to Chp 11 Case                                                                              $0
36                                                                                                                                             $0

37            Net Cash Provided (Used) by Investing Activities                                                           $0                    $0

     Cash Flows From Financing Activities
38        Net Borrowings (Except Insiders)                                                                                                     $0
39        Net Borrowings from Shareholders, Partners, or Other Insiders                                                                        $0
40        Capital Contributions                                                                                                                $0
41        Principal Payments                                                                                                                   $0
42                                                                                                                                             $0

43            Net Cash Provided (Used) by Financing Activities                                                           $0                    $0

44 Net Increase (Decrease) in Cash and Cash Equivalents                                                          ($31,435)             ($177,863)

45 Cash and Cash Equivalents at Beginning of Month                                                               349,440               $495,868

46 Cash and Cash Equivalents at End of Month                                                                    $318,005               $318,005

                Case: 19-41283                Doc# 245           Filed: 03/19/20          Entered: 03/19/20 17:40:50            Page Revised
                                                                                                                                     9 of 1/1/98
                                                                              28
                                                                                                                           February 01, 2020through February 28, 2020
                                                   JPMorgan Chase Bank, N.A.
                                                   P O Box 182051                                                           Account Number:                   0780

                                                   Columbus, OH 43218- 2051

                                                                                                                         CUSTOMER SERVICE INFORMATION

                                                                                                                         Web site:                www.Chase.com
                                                                                                                         Service Center:           1-877-425-8100
                                                   00526856 DRE 703 210 06020 NNNNNNNNNNN   1 000000000 61 0000          Deaf and Hard of Hearing: 1-800-242-7383
                                                   JADOO TV INC                                                          Para Espanol:             1-888-622-4273
                                                   5880 W LAS POSITAS BLVD                                               International Calls:      1-713-262-1679
                                                   STE 37
                                                   PLEASANTON CA 94588-8552




                                                                                                                                                                           05268560101000000021
         *start*summary




                                                                                       Chase Business Select High Yield Savings
                                       SAVINGS SUMMARY
                     Beginning Balance                                                                                    $0.00
                     Ending Balance                                                                    0                  $0.00

                     Annual Percentage Yield Earned This Period                                                         0.00%
         *end*summary



 *start*post summary message1




          Interest paid in 2019 for account                                                   0780 was $352.42.
          Your monthly service fee was waived because you maintained an average savings balance of $10,000 or more during the
          statement period.
 *end*post summary message1




*start*post overdraft and returned item message1




        You earned a higher interest rate on your Chase Business Select High Yield Savings account during this statement period
        because you had a qualifying Chase Platinum Business Checking account.
        30 deposited items are provided with your account each month. There is a $0.20 fee for each additional deposited item.
*end*post overdraft and returned item message1


*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                                  JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                      Case: 19-41283           Doc# 245          Filed: 03/19/20 Entered: 03/19/20 17:40:50Page 1Page
                                                                                                                                                 of 2 10 of
                                                                                                              28
                                                                 February 01, 2020through February 28, 2020
                                                                 Account Number:                    0780




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 245     Filed: 03/19/20 Entered: 03/19/20 17:40:50Page 2Page
                                                                               of 2 11 of
                                           28
                                                                                                              February 01, 2020through February 28, 2020
                                  JPMorgan Chase Bank, N.A.
                                  P O Box 182051                                                              Account Number:                    1820

                                  Columbus, OH 43218- 2051

                                                                                                            CUSTOMER SERVICE INFORMATION

                                                                                                           Web site:                www.Chase.com
                                                                                                           Service Center:           1-877-425-8100
                                  00002592 DRE 703 210 06420 NNNNNNNNNNN   1 000000000 D2 0000             Deaf and Hard of Hearing: 1-800-242-7383
                                  JADOO TV INC                                                             Para Espanol:             1-888-622-4273
                                  5880 W LAS POSITAS BLVD                                                  International Calls:      1-713-262-1679
                                  STE 37
                                  PLEASANTON CA 94588-8552




                                                                                                                                                            00025920101000000021
         *start*summary




                                                                      Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                      $0.00
                     Deposits and Additions                                           3                 112,647.43
                     Electronic Withdrawals                                           2                -112,147.43
                     Ending Balance                                                   5                    $500.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




 *start*deposits and additions




             DEPOSITS AND ADDITIONS

             02/06                       Rhythmonellc Payment 12279                 CCD ID: 7208883948                                          $8,888.43
             02/19                       Vidillion, Inc. Deposit Dp72810495         CCD ID: Bizedp                                             103,259.00
             02/28                       Deposit      1898437999                                                                                   500.00
             Total Deposits and Additions                                                                                                     $112,647.43
 *end*deposits and additions



   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               02/06                  02/06 Online Transfer To Chk ...8142 Transaction#: 9161421349                                             $8,888.43
               02/24                  02/21 Online Transfer To Chk ...8142 Transaction#: 9216904894                                            103,259.00
               Total Electronic Withdrawals                                                                                                   $112,147.43
   *end*electronic withdrawal


*start*daily ending balance3




            DAILY ENDING BALANCE

            02/06                                                                              $0.00
            02/19                                                                         103,259.00
            02/24                                                                               0.00
            02/28
*end*daily ending balance3
                                                                                              500.00


                                     Case: 19-41283           Doc# 245          Filed: 03/19/20 Entered: 03/19/20 17:40:50Page 1Page
                                                                                                                                of 2 12 of
                                                                                             28
                                                                                                                February 01, 2020through February 28, 2020
                                                                                                                 Account Number:                        1820



*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $0.00
            Other Service Charges                                                               $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 245    Filed: 03/19/20 Entered: 03/19/20 17:40:50Page 2Page
                                                                                                                           of 2 13 of
                                                                                        28
                                                                                                                       February 01, 2020through February 28, 2020
                                              JPMorgan Chase Bank, N.A.
                                              P O Box 182051                                                           Account Number:                    2560

                                              Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                              00002593 DRE 703 210 06420 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                              JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                              5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                              STE 37
                                              PLEASANTON CA 94588-8552




                                                                                                                                                                           00025930101000000021
         *start*summary




                                                                                  Chase Platinum Business Checking
                        CHECKING SUMMARY
                     Beginning Balance                                                                                $0.00
                     Ending Balance                                                               0                   $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                              $0.00
            Other Service Charges                                                                            $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                             $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                              JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                 Case: 19-41283           Doc# 245          Filed: 03/19/20 Entered: 03/19/20 17:40:50Page 1Page
                                                                                                                                            of 2 14 of
                                                                                                         28
                                                                 February 01, 2020through February 28, 2020
                                                                 Account Number:                    2560




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 245     Filed: 03/19/20 Entered: 03/19/20 17:40:50Page 2Page
                                                                               of 2 15 of
                                           28
                                                                                                                       February 01, 2020through February 28, 2020
                                              JPMorgan Chase Bank, N.A.
                                              P O Box 182051                                                           Account Number:                    3030

                                              Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                              00002594 DRE 703 210 06420 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                              JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                              5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                              STE 37
                                              PLEASANTON CA 94588-8552




                                                                                                                                                                           00025940101000000021
         *start*summary




                                                                                  Chase Platinum Business Checking
                        CHECKING SUMMARY
                     Beginning Balance                                                                                $0.00
                     Ending Balance                                                               0                   $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                              $0.00
            Other Service Charges                                                                            $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                             $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                              JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                 Case: 19-41283           Doc# 245          Filed: 03/19/20 Entered: 03/19/20 17:40:50Page 1Page
                                                                                                                                            of 2 16 of
                                                                                                         28
                                                                 February 01, 2020through February 28, 2020
                                                                 Account Number:                    3030




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 245     Filed: 03/19/20 Entered: 03/19/20 17:40:50Page 2Page
                                                                               of 2 17 of
                                           28
                                                                                                         February 01, 2020through February 28, 2020
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                           Account Number:                    5270

                                Columbus, OH 43218- 2051

                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                       Web site:                www.Chase.com
                                                                                                       Service Center:           1-877-425-8100
                                00005102 DRE 703 210 06420 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                PTIL LLC                                                               Para Espanol:             1-888-622-4273
                                5653 STONERIDGE DR STE 119                                             International Calls:      1-713-262-1679
                                PLEASANTON CA 94588-8583




                                                                                                                                                        00051020101000000021
       *start*summary




                                                                    Chase Platinum Business Checking
                       CHECKING SUMMARY
                       Beginning Balance                                                            $936.09
                       Deposits and Additions                                       1              10,000.00
                       Electronic Withdrawals                                       1             -10,000.00
                       Fees                                                         1                 -95.00
                       Ending Balance                                               3                $841.09
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            02/07                      Book Transfer Credit B/O: Jadoo Tv Inc Pleasanton CA 94588-8552 US Trn:                            $10,000.00
                                       3648800038Es
            Total Deposits and Additions                                                                                                  $10,000.00
*end*deposits and additions



 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              02/13                 02/13 Online International Wire Transfer Via: Deutsche Bank Trust Company America/0103                $10,000.00
                                    A/C: Societe Generale Expressbank Varna 9000, Bulgaria Ben: Neterra Ltd. Sofia 1784 Bg Ref:
                                    Business Expenses Ssn: 0199765 Trn: 3051000044Es
              Total Electronic Withdrawals                                                                                                $10,000.00
 *end*electronic withdrawal


 *start*fees section




                       FEES

              02/05                  Service Charges For The Month of January                                                                  $95.00
              Total Fees                                                                                                                       $95.00
 *end*fees section




                                   Case: 19-41283           Doc# 245          Filed: 03/19/20 Entered: 03/19/20 17:40:50Page 1Page
                                                                                                                              of 2 18 of
                                                                                           28
                                                                                                                 February 01, 2020through February 28, 2020
                                                                                                                  Account Number:                        5270



*start*daily ending balance3




             DAILY ENDING BALANCE

            02/05                                                                      $841.09
            02/07                                                                    10,841.09
            02/13
*end*daily ending balance3
                                                                                        841.09
*start*service charge summary2




               SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $95.00
            Other Service Charges                                                                $0.00
            Total Service Charges
*start*service charge summary2 part2
                                                                                                $95.00 Will be assessed on 3/4/20

            You were assessed a monthly service fee on your Chase Platinum Business Checking account because you did not
            maintain the required relationship balance.
*end*service charge summary2




*start*service charge detail2




             SERVICE CHARGE DETAIL
            Monthly Service Fee
            Monthly Service Fee                                                        1                                            $95.00                 $95.00
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                         1      Unlimited                0              $0.40                 $0.00
            Credits
            Non-Electronic Transactions                                                1            500                0              $0.40                 $0.00
            Miscellaneous Fees
            Online US Dollar Intl Wire Fee                                             1              4                0            $40.00                  $0.00
            Subtotal Other Service Charges (Will be assessed on 3/4/20)                                                                                    $95.00

            ACCOUNT                   5270
            Monthly Service Fee
            Monthly Service Fee                                                        1
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                         1
            Credits
            Non-Electronic Transactions                                                1
            Miscellaneous Fees
            Online US Dollar Intl Wire Fee
*end*service charge detail2
                                                                                       1
*start*dre portrait disclosure message area




                   IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                   address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                   incorrect or if you need more information about a transfer listed on the statement or receipt.
                   For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                   appeared. Be prepared to give us the following information:
                                  Your name and account number
                                  The dollar amount of the suspected error
                                  A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                   We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                   accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                   us to complete our investigation.
                   IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                   incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                   you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                   Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                   JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 245     Filed: 03/19/20 Entered: 03/19/20 17:40:50Page 2Page
                                                                                                                            of 2 19 of
                                                                                         28
                                                                                                         February 01, 2020through February 28, 2020
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                           Account Number:                    8142

                                Columbus, OH 43218- 2051

                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                       Web site:                www.Chase.com
                                                                                                       Service Center:           1-877-425-8100
                                00024069 DRE 703 210 06420 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                STE 37
                                PLEASANTON CA 94588-8552




                                                                                                                                                       00240690201000000022
       *start*summary




                                                                    Chase Platinum Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                          $315,141.08
                    Deposits and Additions                                         9            182,321.14
                    Checks Paid                                                    9           -108,115.22
                    Electronic Withdrawals                                        16           -145,701.17
                    Other Withdrawals                                              1               -913.93
                    Fees                                                           1                -75.00
                    Ending Balance                                                36           $242,656.90
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            02/03                      Bluesnap Inc. 582921 15484            CCD ID: 1450479415                                            $9,943.30
            02/06                      Online Transfer From Chk ...1820 Transaction#: 9161421349                                            8,888.43
            02/10                      Bluesnap Inc. 582921 20176            CCD ID: 1450479415                                             9,634.18
            02/14                      Deposit    1921532295                                                                                  872.00
            02/18                      Bluesnap Inc. 582921 26742            CCD ID: 1450479415                                            13,778.23
            02/19                      Paypal       Transfer            PPD ID: Paypalsd11                                                  4,500.00
            02/24                      Online Transfer From Chk ...1820 Transaction#: 9216904894                                          103,259.00
            02/24                      Paypal, Inc. EDI Pymnts Doc0020006885          ID: 6770510487                                       21,611.04
            02/24                      Bluesnap Inc. 582921 31304            CCD ID: 1450479415                                             9,834.96
            Total Deposits and Additions                                                                                                 $182,321.14
*end*deposits and additions




                                   Case: 19-41283           Doc# 245          Filed: 03/19/20 Entered: 03/19/20 17:40:50Page 1Page
                                                                                                                              of 4 20 of
                                                                                           28
                                                                                                         February 01, 2020through February 28, 2020
                                                                                                         Account Number:                    8142



*start*checks paid section3




            CHECKS PAID

       5035                     ^                                                                                          02/04          $38,395.89
       5036                     ^                                                                                          02/04           12,210.45
       5037                     ^                                                                                          02/03            2,840.68
       5038                     ^                                                                                          02/05           10,873.00
       5040                     *^                                                                                         02/10            2,500.00
       5041                     ^                                                                                          02/14              500.00
       5042                     ^                                                                                          02/25            3,106.01
       5043                     ^                                                                                          02/28           36,831.50
       5045                     *^                                                                                         02/25              857.69
            Total Checks Paid                                                                                                            $108,115.22
            If you see a description in the Checks Paid section, it means that we received only electronic information about the check,
            not the original or an image of the check. As a result, we're not able to return the check to you or show you an image.
            * All of your recent checks may not be on this statement, either because they haven't cleared yet or they were listed on
               one of your previous statements.
            ^ An image of this check may be available for you to view on Chase.com.
*end*checks paid section3


 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              02/03                  CA Dept Tax Fee Cdtfa Epmt 4724052            CCD ID: 2822162215                                      $1,779.00
              02/07                  02/07 Online Domestic Wire Transfer A/C: Ptil LLC Pleasanton CA 94588-8583 US Trn:                    10,000.00
                                     3648800038Es
              02/07                  02/07 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                227.92
                                     197132107 US Org:                    8142 Jadoo Tv Inc Ben:/362111480001 Tcw Services
                                     Canada Inc Ref: Invoice 8290Business
                                     Expenses/Ocmt/Cad294,24/Exch/1.2910/Cntr/28188555/ Trn: 4986900038Re
              02/07                  02/07 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De              3,420.07
                                     197132107 US Org:                    8142 Jadoo Tv Inc Ben:/362111480001 Tcw Services
                                     Canada Inc Ref: 8037 8038 8134Business
                                     Expenses/Ocmt/Cad4413,60/Exch/1.2905/Cntr/42242 715/ Trn: 5635300038Re
              02/12                  02/12 Fedwire Debit Via: Key Gr Lakes Cleve/041001039 A/C: Trinet San Leandro CA 94577                26,689.57
                                     Ref:/Acc/Obi: Trinet Request Imad: 0212B1Qgc03C013906 Trn: 0309609043Fg
              02/13                  02/13 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De              4,449.28
                                     197132107 US Org:                    8142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc.
                                     Ref: Business Expenses/Ocmt/Cad5720,00/Exch/1.2856/Cntr/46508072/Acc/Accoun T
                                     0193011 Trn: 8805000044Re
              02/13                  02/13 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De              1,944.47
                                     197132107 US Org:                    8142 Jadoo Tv Inc Ben:/5266747 Roya Mahmoodzadeh
                                     Khalkhail Ref: Business Expenses/Ocmt/Cad2500,00/Exch/1.2857/Cntr/46543290/ Trn:
                                     8415000044Re
              02/13                  02/13 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De              1,943.71
                                     197132107 US Org:                    8142 Jadoo Tv Inc Ben:/1014786 1970568 Ontario Inc
                                     Ref: Business Expenses/Ocmt/Cad2500,00/Exch/1.2862/Cntr/56072582/ Trn: 8951400044Re
              02/21                  Citi Autopay Payment 080044119001899 Tel ID: Citicardap                                                   88.90
              02/24                  02/24 Online Domestic Wire Transfer Via: Bk Amer Nyc/026009593 A/C: Evolution Advertising             13,245.00
                                     And Marketingcharlotte NC 28202 US Imad: 0224B1Qgc08C000884 Trn: 3462800055Es
              02/24                  American Express ACH Pmt A4778               Web ID: 9493560001                                       17,148.30
              02/25                  02/25 Online International Wire Transfer Via: Standard Chart/026002561 A/C: Fayspkkaxxx               29,500.00
                                     Karachi Pk Ben: Altair Technologies (Pvt.) Ltd Islamabad Pk Ref: Business
                                     Expenses/Time/06:00 Imad: 0225B1Qgc07C000976 Trn: 3122200056Es
              02/26                  02/26 Fedwire Debit Via: Key Gr Lakes Cleve/041001039 A/C: Trinet San Leandro CA 94577                27,035.72
 *end*electronic withdrawal
                                     Ref:/Acc/Obi: Trinet Request Imad: 0226B1Qgc02C006624 Trn: 0350409057Fg




                                     Case: 19-41283         Doc# 245       Filed: 03/19/20 Entered: 03/19/20 17:40:50Page 2Page
                                                                                                                           of 4 21 of
                                                                                        28
                                                                                                              February 01, 2020through February 28, 2020
                                                                                                              Account Number:                    8142



   *start*electronic withdrawal




                                                                                 (continued)
           ELECTRONIC WITHDRAWALS

               02/28                   02/28 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                 1,918.50
                                       197132107 US Org:                    8142 Jadoo Tv Inc Ben:/5266747 Roya Mahmoodzadeh
                                       Khalkhail Ref: Business Expenses/Ocmt/Cad2500,00/Exch/1.3031/Cntr/89193917/ Trn:
                                       3950400059Re
               02/28                   02/28 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                 4,392.23
                                       197132107 US Org:                    8142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc.




                                                                                                                                                              10240690202000000062
                                       Ref: Business Expenses/Ocmt/Cad5720,00/Exch/1.3023/Cntr/89193915/Acc/Accoun T
                                       0193011 Trn: 4529700059Re
               02/28                   02/28 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                 1,918.50
                                       197132107 US Org:                    8142 Jadoo Tv Inc Ben:/1014786 1970568 Ontario Inc
                                       Ref: Business Expenses/Ocmt/Cad2500,00/Exch/1.3031/Cntr/81346407/ Trn: 4048000059Re
               Total Electronic Withdrawals                                                                                                   $145,701.17
   *end*electronic withdrawal


   *start*other withdrawals




              OTHER WITHDRAWALS

               02/19                   02/19 Withdrawal                                                                                            $913.93
               Total Other Withdrawals                                                                                                             $913.93
   *end*other withdrawals


   *start*fees section




                         FEES

               02/05                    Service Charges For The Month of January                                                                    $75.00
               Total Fees                                                                                                                           $75.00
   *end*fees section




*start*daily ending balance2




                DAILY ENDING BALANCE

     02/03                                         $320,464.70           02/12                   234,595.41             02/21                    243,905.35
     02/04                                          269,858.36           02/13                   226,257.95             02/24                    348,217.05
     02/05                                          258,910.36           02/14                   226,629.95             02/25                    314,753.35
     02/06                                          267,798.79           02/18                   240,408.18             02/26                    287,717.63
     02/07                                          254,150.80           02/19                   243,994.25             02/28                    242,656.90
     02/10
*end*daily ending balance2
                                                    261,284.98
*start*service charge summary2




              SERVICE CHARGE SUMMARY
            Chase Platinum Business Checking Accounts Included:                                        8280 ,                        1820,
                              2560,                    3030,                                        8163

*start*service charge summary2 part1




            Monthly Service Fee                                                                 $0.00
            Other Service Charges                                                              $65.00
            Total Service Charges
*start*service charge summary2 part2
                                                                                               $65.00 Will be assessed on 3/4/20

            The monthly service fee was waived on your Chase Platinum Business Checking account because you maintained the
            required relationship balance.
*end*service charge summary2




                                       Case: 19-41283         Doc# 245       Filed: 03/19/20 Entered: 03/19/20 17:40:50Page 3Page
                                                                                                                             of 4 22 of
                                                                                          28
                                                                                                                 February 01, 2020through February 28, 2020
                                                                                                                  Account Number:                        8142



*start*service charge detail2




             SERVICE CHARGE DETAIL
            Monthly Service Fee
            Monthly Service Fee Waived                                   0                                                          $95.00                  $0.00
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                          10                    Unlimited                0              $0.40                 $0.00
            Credits
            Non-Electronic Transactions                                 30                          500                0              $0.40                 $0.00
            Electronic Credits
            International Incoming Wire Fee                              2                    Unlimited                0            $15.00                  $0.00
            Miscellaneous Fees
            Domestic Wire Fee                                            2                            2                0            $35.00                  $0.00
            Online US Dollar Intl Wire Fee                               1                            1                0            $40.00                  $0.00
            Online Fx Intl Wire Fee                                      8                            0                8             $5.00                 $40.00
            Online Domestic Wire Fee                                     2                            1                1            $25.00                 $25.00
            Subtotal Other Service Charges (Will be assessed on 3/4/20)                                                                                    $65.00

            ACCOUNT                  1820
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                         2
            Credits
            Non-Electronic Transactions                                                2

            ACCOUNT                  8163
            Electronic Credits
            Electronic Credits                                                         2
            International Incoming Wire Fee                                            2

            ACCOUNT                   8142
            Electronic Credits                                                         6
            Credits
            Non-Electronic Transactions                                              28
            Miscellaneous Fees
            Domestic Wire Fee                                                          2
            Online US Dollar Intl Wire Fee                                             1
            Online Fx Intl Wire Fee                                                    8
            Online Domestic Wire Fee
*end*service charge detail2
                                                                                       2
*start*dre portrait disclosure message area




                   IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                   address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                   incorrect or if you need more information about a transfer listed on the statement or receipt.
                   For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                   appeared. Be prepared to give us the following information:
                                  Your name and account number
                                  The dollar amount of the suspected error
                                  A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                   We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                   accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                   us to complete our investigation.
                   IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                   incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                   you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                   Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                   JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 245     Filed: 03/19/20 Entered: 03/19/20 17:40:50Page 4Page
                                                                                                                            of 4 23 of
                                                                                         28
                                                                                                                       February 01, 2020through February 28, 2020
                                       JPMorgan Chase Bank, N.A.
                                       P O Box 182051                                                                  Account Number:                    8163

                                       Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                    Web site:                www.Chase.com
                                                                                                                    Service Center:           1-877-425-8100
                                       00024871 DRE 703 141 06020 NNNNNNNNNNN T 1 000000000 64 0000                 Deaf and Hard of Hearing: 1-800-242-7383
                                       JADOO TV, INC.                                                               Para Espanol:             1-888-622-4273
                                       5880 W LAS POSITAS BLVD                                                      International Calls:      1-713-262-1679
                                       STE 37
                                       PLEASANTON CA 94588-8552




                                                                                                                                                                      00248710101000000021
         *start*summary




                                                                             Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                                $0.00
                     Deposits and Additions                                               2                        4,529.00
                     Ending Balance                                                       2                       $4,529.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




 *start*deposits and additions




             DEPOSITS AND ADDITIONS

             02/03                             Book Transfer Credit B/O: Canadian Imperial Bank of Commerce Toronto On Canada M5E                        $2,310.00
                                               1-G4 CA Org:/09602Madnyds Web Madny Digital Services
                                               Ref:/Chgs/USD0,/Chgs/USD22,00/Ocmt/USD2332,/ Trn: 9661514034Fs
             02/07                             Book Transfer Credit B/O: Royal Bank of Canada Payment Centertoronto On Canada                              2,219.00
                                               M5V2Y-1 CA Org:/002574001533 The Computeronics Ref: Purchase Invoice
                                               Payment/Chgs/USD0,/Chgs/USD20,00/Ocmt/USD2239,/ Trn: 3063954038Fs
             Total Deposits and Additions                                                                                                                $4,529.00
 *end*deposits and additions



*start*daily ending balance3




            DAILY ENDING BALANCE

            02/03                                                                             $2,310.00
            02/07
*end*daily ending balance3
                                                                                               4,529.00
*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                           $0.00
            Other Service Charges                                                                         $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                          $0.00




                                          Case: 19-41283            Doc# 245         Filed: 03/19/20 Entered: 03/19/20 17:40:50Page 1Page
                                                                                                                                     of 2 24 of
                                                                                                  28
                                                                                                                February 01, 2020through February 28, 2020
                                                                                                                 Account Number:                        8163



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 245    Filed: 03/19/20 Entered: 03/19/20 17:40:50Page 2Page
                                                                                                                           of 2 25 of
                                                                                        28
                                                                                    Financial summary report: Feb 1, 2020 to Feb 29, 2020

                                                                                 Merchant Account ID:            TW5U | PayPal Account: sadia@jadootv.com




Jadoo TV
PayPal Account: sadia@jadootv.com
5880 W. Las Positas Blvd, Suite #37, Pleasanton, CA 94588



                                                                                                                                         (Amounts in USD)


 Balance                                                                                                Beginning                              Ending

 Total balance                                                                                           7,870.45                             5,794.40

 Available balance                                                                                       7,870.45                             5,794.40

 Payables balance                                                                                            0.00                                 0.00



 Activity                                                                                                   Debit                               Credit

 Sales activity                                                                                                 --                           12,240.80

 Payments received                                                                                           0.00                            13,691.85

 Disbursements received                                                                                      0.00                                 0.00

 Refunds sent                                                                                            -1,451.05                                0.00

 Fees                                                                                                     -446.78                                    --

 Payment fees                                                                                             -416.78                                 0.00

 Refunded fees                                                                                               0.00                                 0.00

 Chargeback fees                                                                                             0.00                                 0.00

 Account fees invoice                                                                                      -30.00                                 0.00

 Other fees                                                                                                  0.00                                 0.00

 Dispute activity                                                                                            0.00                                    --

 Chargebacks & disputes                                                                                      0.00                                 0.00

 Dispute reimbursements                                                                                      0.00                                 0.00

 Transfers & withdrawals                                                                                 -6,329.19                                   --

 Currency Transfers                                                                                      -1,829.19                                0.00

 Transfers to PayPal account                                                                                 0.00                                 0.00

 Transfers from PayPal account                                                                           -4,500.00                                0.00

 Purchase activity                                                                                       -7,540.88                                   --

 Online payments sent                                                                                    -7,540.88                                0.00

 Refunds received                                                                                            0.00                                 0.00

 Debit card purchases                                                                                        0.00                                 0.00




                                                    PayPal Inc., 2211 N First St, San Jose, CA 95131
                                                                                                                              Page 26Page        1 of 2
            Case: 19-41283         Doc# 245          Filed: 03/19/20 Entered: 03/19/20 17:40:50                                       of
                                                                  28
                                                                            Merchant Account ID:           TW5U | PayPal Account: sadia@jadootv.com




  Activity                                                                                            Debit                               Credit

  Debit card returns                                                                                   0.00                                 0.00

  Reserves & releases                                                                                  0.00                                    --

  Reserve holds                                                                                        0.00                                 0.00

  Reserve releases                                                                                     0.00                                 0.00

  Payment review holds                                                                                 0.00                                 0.00

  Payment review releases                                                                              0.00                                 0.00

  Payment holds                                                                                        0.00                                 0.00

  Payment releases                                                                                     0.00                                 0.00

  Gift Certificate purchases                                                                           0.00                                 0.00

  Gift Certificate redemption                                                                          0.00                                 0.00

  Funds not yet available                                                                              0.00                                 0.00

  Funds available                                                                                      0.00                                 0.00

  Blocked payments                                                                                     0.00                                 0.00

  Other activity                                                                                          --                                0.00

  Money market dividends                                                                               0.00                                 0.00

  Debit card cash back                                                                                 0.00                                 0.00

  Credit card cash back                                                                                0.00                                 0.00

  Other                                                                                            -5,263.44                            5,263.44


Note: This is not an actual bill.




                                               PayPal Inc., 2211 N First St, San Jose, CA 95131
                                                                                                                        Page 27Page        2 of 2
             Case: 19-41283         Doc# 245    Filed: 03/19/20 Entered: 03/19/20 17:40:50                                      of
                                                             28
Account Balance

Report parameters:
Merchant Id= 2921


                                                                                                             Total of Payout
                  Total of Gross Total of Commission                     Total of Net Total of Paid by 3rd      Adjustment                   Refund Reserve BlueSnap Reserve
 Currency               Amount               Amount Affiliates Amount       Amount                   Party          Amount Account Balance          Amount           Amount

USD                  30,372.15            -2,926.58                0      26,704.62                     0         1,306.13       27,973.49               0        15,835.00




                                         Case: 19-41283      Doc# 245   Filed: 03/19/20 Entered: 03/19/20 17:40:50           Page 28 of
                                                                                     28
